COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00464-CV


Darrell Lake, Rian Maguire, RCC           §      From the 352nd District Court
Medical #1 Genpar, LLC, and Realty
Capital Corp. AND Richard Myers           §
and Realty Capital Partners, LLC                 of Tarrant County (352-242125-09)
                                          §
v.
                                          §
George F. Cravens, M.D., RCC                     October 29, 2015
Medical District Facilities, Ltd., and    §
Center for Neurological Disorders
Hospital, LP                              §      Opinion by Justice Meier

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.

      It is ordered that the portions of the trial court’s judgment that awarded

damages for fraud to Appellee George F. Cravens, M.D. individually are

reversed, and we render judgment dismissing those claims for lack of jurisdiction.

It is further ordered that the part of the trial court’s judgment that awarded

Appellee George F. Cravens, M.D. $1,548,000 in damages for promissory
estoppel is reversed, and we render judgment that Appellee George F. Cravens,

M.D. take nothing on that claim.

      It is further ordered that the portion of the trial court’s judgment that denied

any recovery to Appellant Rian Maguire on his claim for contractual

indemnification from Appellee RCC Medical District Facilities, Ltd. is reversed.

      It is further ordered that we remand the remainder of this case to the trial

court for further proceedings consistent with this opinion.

      It is further ordered that Appellant George F. Cravens shall pay all costs of

this appeal, for which let execution issue.



                                     SECOND DISTRICT COURT OF APPEALS




                                     By /s/ Bill Meier
                                         Justice Bill Meier